(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
PoR cuanto, el apelante fué demandado para el pago de ciertas obligaciones vencidas y no satisfechas constantes en varios pagarés firmados por él, que fueron acompañados coa la demanda haciéndolos parte de ella;
Por cuanto, limitó su contestación no jurada a negar ge-neralmente los hechos de la demanda y el día del juicio no-asistió a él;
Por cuanto, dictada sentencia condenatoria de acuerdo» con la demanda interpuso el presente recurso de apelación, cuya desestimación se nos pide por el apelado por el funda-mento de ser frívola;
Por cuanto, la apelante no se ha opuesto a esa moción;
Por cuanto, siendo la demanda suficiente y probada, se-gún declaró la sentencia recurrida, y no habiendo sido ne-gada en la contestación bajo juramento la autenticidad y otorgamiento de los pagarés resulta frívolo este recurso,
Por tanto, debemos desestimar y desestimamos esta ape-lación.